Title: To James Madison from William Patterson, 18 April 1815
From: Patterson, William
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Baltimore 18th April 1815
                    
                    The enclosed letter from Thos. Wilson Esqr. of Dublin will fully explain the object of my now taking the liberty of addressing you, and will only observe that the Statement he gives respecting his late worthy father Joseph Wilson Esqr. I know to be perfectly correct, He was the friend & Companion of my youth and as early as the Winter of the year 1773 we were two of the first twenty persons who associated & took up arms in defence of American rights in the City of Philadelphia where we then resided, and we were afterwards during the whole of the revolution engaged in procuring & furnishing military supplies from Europe & the west Indias for carrying on the war, should it therefore be consistent with the Interest & policy of our Government to employ foreigners in the capacity of Consuls abroad, there is perhaps no person in Dublin or in the Kingdom of Ireland who would be more likely to serve this Country, his family are wealthy & respectable and have ever been greatly attached to the Interest of this country, under those circumstances if you can consistently comply with Mr. Wilsons request in giving him the Consulship for Dublin it will confer an obligation on Dear Sir your Most Hble. Servant
                    
                        
                            Wm: Patterson
                        
                    
                